DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 

The claim limitations for Claim 1
information generating unit, wherein “unit” is the nonce term, “generate image data based on signals acquired by a plurality of elements receiving acoustic waves” is the functional language, and the term is not modified by any structure.
selecting unit, wherein “unit” is the nonce term, “to select from the signals stored” and the term is not modified by structure.  The memory unit is selecting from signals stored in the storing unit does not amount to structure.

The claim limitations for Claim 11
display controlling unit, wherein “unit” is the nonce term, “to cause a display unit to display an image based on image data” is the functional language, and the term is not modified by structure.  The display controlling unit being coupled to the display unit sensor does not amount to structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon reviewing the specification, the claim elements correspond to the following features:




The claim limitations for Claim 1
information generating unit: element 112, Fig. 1 of hardware; the implied corresponding hardware structure disclosed is graphic processing unit (Para 0056 of the PGPUB)
selecting unit: element 125, Fig. 1 of which the disclosure implied to be software or hardware to select; the implied corresponding algorithm or hardware structure disclosed a physical circuit or program module (Para 0057 of the PGPUB)

The claim limitations for Claim 11
display controlling unit: element 112, Fig. 1 of hardware; the implied corresponding hardware structure disclosed is graphic processing unit (Para 0034 & 0056 of the PGPUB)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 9, 11, 15 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. Patent Application 2015/0374312 A1) and further in view of Oishi et al. (U.S. Patent Application 2012/0289812 A1).
Claim 1:  Sato teaches –  
An information acquiring apparatus (Figure 1), the image forming apparatus comprising:
a transducer array (Figure 1, Element 200, 300 & 400) including:
a light exit end (Figure 1, Element 200) optically coupled to a light source (Figure 1, Element 100) configured to generate a plurality of pulsed lights having wavelength (Para 0040)
a plurality of detection element groups, each of the plurality of detection element groups including a plurality of acoustic detection elements configured to receive acoustic waves generated from a subject in response to a light irradiation from the light exit end and output a plurality of reception signals (Figure 1, Element 300; Figure 3A & 3B, Element 301 & 302 and Para 0059), and
a support member configured to support the plurality of detection element groups (Figure 1, Element 400)
a storage unit configured to store signal data in association with the plurality of reception signals output from the plurality of acoustic detection elements (Figure 1, Element 600 and Para 0068) and  
the reception signals output from a specific common detection element group of the plurality of detection element groups [group of acoustic detection elements] (Para 0086 & 0063)
an information generating unit [processing unit][GPU] (Para 0016, 0030 & 0066-0067 and Figure 1, Element 600) configured to 
generate image data indicating subject information of the subject based on the signal data obtained from the storage unit [A storage unit of the signal processing unit] (Para 0068),
selecting unit [element selecting unit] (Para 0015 and Figure 1, Element 500)
Sato fails to teach light switching and a selecting unit for selecting specific signal data out of a plurality of signal data stored in the storage unit.  
However, Oishi teaches – 
light source that can be switched (Figure 3, S1 & S4 and Para 0031)
at least one processor [such as a PC][apparatus 10 for data processing] (Figure 2, Element 10) configured to function as:
a selecting unit (Figure 2, Element 101) configured to select specific signal data out of a plurality of signal data stored in the storage unit and obtain from the storage unit the specific signal data having been selected [(first data) is stored in a memory A102. In addition, for a measurement using light having wavelength B, similarly, data showing profile B of absorption coefficient (third data) is calculated (S6) and stored in a memory B103] (Figure 2, Element 102, 103 & 105 and Para 0033), and
wherein, if the information generating unit [unit 107 for composing] (Para 0032 and Figure 2, Element 107) [display 12 which displays the image] (Para 0030) generates the image data corresponding to light irradiation with two mutually different wavelengths [wavelength B (second wavelength)] [wavelength A (first wavelength)] [a second wavelength different from the first wavelength] (Para 0031 and Claim 1) both of two specific signal data obtained from the storage unit [memory] (Figure 2, Element 102, 103 & 105) and respectively corresponding to the light irradiation with two mutually different wavelengths [output the lights 2 in at least two or more wavelengths] (Para 0030) are based on the reception signals output from a specific common detection elements [two acoustic detectors may be simultaneously used in detecting an acoustic wave generated in a single irradiation] (Para 0031 and Figure 1, Element 7) in order to account for movement of the body which can result in errors [misdirected result] (Para 0007) in malignant tumor diagnosis (Para 0005)
Examiner’s Note:  Oishi stores the data separately for processing in order to account for the positional changes between the wavelength A & B measurements.  The motivation to combine is to remove those errors in tumor diagnosis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato to include the light switching and selecting unit as taught by Oishi in order to account for movement of the body which can result in errors [misdirected result] (Para 0007) in malignant tumor diagnosis (Para 0005).
Claim 3/1:  Sato teaches wherein the plurality of acoustic detection elements are divided into a plurality of acoustic detection element groups (Element 301 & 302) are divided into the plurality of detection element groups  (Element 301 & 302) and wherein the selecting unit (Figure 1, Element 500) is configured to select part of the plurality of detection element groups to generate the image data so as to select the signal data corresponding to the plurality of acoustic detection elements included in the selected part of the plurality of detection element groups (Para 0097).
Claim 4/3/1:  Sato teaches wherein the plurality of acoustic detection elements included in a detection element group of the plurality of detection element groups are disposed so that directional axes of the plurality of acoustic detection elements concentrate (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302)
Claim 5/4/3/1:  Sato teaches wherein the plurality of acoustic detection elements included in a detection element group of the plurality of detection element groups are dispersed in an approximately uniform manner with respect to a region where the directional axes concentrate (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302).
Claim 6/3/1:  Sato teaches wherein the plurality of acoustic detection elements included in a detection element group of the plurality of detection element groups are isotropically disposed (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302).
Claim 7/3/1:  Sato teaches wherein the plurality of acoustic detection elements are supported by a hemispherical or spherical crown-shaped support unit (Para 0052), and wherein, in each of the plurality of detection element groups, the plurality of acoustic detection elements included in that detection element group are dispersed in an approximately uniform manner from the center of curvature of the supporting unit (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302).
Claim 9/1:  Sato teaches wherein the plurality of acoustic detection elements which are divided into the plurality of detection element groups are disposed so as to be a plurality of spirals (See Figure 4A & 4B; Para 0092 & 0056 and Element 301 & 302), and wherein the selecting unit (Figure 1, Element 500) selects the signals to generate the image data by selecting part of the plurality of spirals (Para 0097).
Claim 11/1:  Sato teaches wherein the information generating unit [processing unit][GPU] (Figure 1, Element 600) is configured to generate the image data for each light irradiation based on the data output from the part of the plurality of acoustic detection elements which are divided into the plurality of detection element groups (Para 0066, 0086 and Elements 301), and wherein the at least one processor is further configured to function as a display controlling unit configured to cause a display to display an image based on the image data, for each light irradiation, as displaying of the image data (Claim 15).
Claim 15:  Sato teaches a display method for an image generated based on signal data acquired by a transducer array (Figure 1, Element 200, 300 & 400 and Para 0042 & 0045), the transducer array including:
a light exit end (Figure 1, Element 200) optically coupled to a light source (Figure 1, Element 100) configured to generate a plurality of pulsed lights having wavelength (Para 0040)
a plurality of detection element groups, each of the detection element groups including a plurality of acoustic detection elements configured to receive acoustic waves generated from a subject in response to a light irradiation from the light exit end and output a plurality of reception signals  (Figure 1, Element 300; Figure 3A & 3B, Element 301 & 302 and Para 0059)
the method comprising: 
storing, in a storage unit, signal data in association with the plurality of reception signals output from the plurality of acoustic detection elements (Figure 1, Element 600 and Para 0068)
selecting [element selecting unit] (Para 0015 and Figure 1, Element 500)
generating image data based on the signals output from part of the plurality of elements (Para 0066, 0086 and Elements 301), and 
Sato fails to teach light switching and selecting specific signal data out of a plurality of signal data stored in the storage unit.  
However, Oishi teaches – 
light source that can be switched (Figure 3, S1 & S4 and Para 0031)
selecting (Figure 2, Element 101) specific signal data out of a plurality of signal data stored in the storage unit and obtain from the storage unit the specific signal data having been selected [(first data) is stored in a memory A102. In addition, for a measurement using light having wavelength B, similarly, data showing profile B of absorption coefficient (third data) is calculated (S6) and stored in a memory B103] (Figure 2, Element 102, 103 & 105 and Para 0033), and
generating image data [unit 107 for composing] (Para 0032 and Figure 2, Element 107) [display 12 which displays the image] (Para 0030) indicating subject information of the subject based on the specific data from the storage unit [a method for acquiring biofunctional information] (Para 0001 & 0003),
wherein, if the image data, is generated corresponding to the light irradiation with two mutually different wavelengths [wavelength B (second wavelength)] [wavelength A (first wavelength)] [a second wavelength different from the first wavelength] (Para 0031 and Claim 1) both of two specific signal data obtained from the storage unit [memory] (Figure 2, Element 102, 103 & 105) and respectively corresponding to the light irradiation with two mutually different wavelengths [output the lights 2 in at least two or more wavelengths] (Para 0030) are based on the reception signals output from a specific common detection elements [two acoustic detectors may be simultaneously used in detecting an acoustic wave generated in a single irradiation] (Para 0031 and Figure 1, Element 7) in order to account for movement of the body which can result in errors [misdirected result] (Para 0007) in malignant tumor diagnosis (Para 0005)
Examiner’s Note:  Oishi stores the data separately for processing in order to account for the positional changes between the wavelength A & B measurements.  The motivation to combine is to remove those errors in tumor diagnosis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato to include the light switching and selecting unit as taught by Oishi in order to account for movement of the body which can result in errors [misdirected result] (Para 0007) in malignant tumor diagnosis (Para 0005).
Claim 17/1:  Sato fails to teach a selecting unit for selecting specific signal data out of the storage unit.  
However, Oishi teaches wherein the selecting unit is configured to select specific signal data out of the plurality of signal data stored in the storage unit and obtain from the storage unit only the specific signal data having been selected (Figure 2, Element 102, 103 & 105 and Para 0033) in order to account for movement of the body which can result in errors [misdirected result] (Para 0007) in malignant tumor diagnosis (Para 0005)
Examiner’s Note:  Oishi stores the data separately for processing in order to account for the positional changes between the wavelength A & B measurements.  The motivation to combine is to remove those errors in tumor diagnosis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato to include the light switching and selecting unit as taught by Oishi in order to account for movement of the body which can result in errors [misdirected result] (Para 0007) in malignant tumor diagnosis (Para 0005).
Claim 18/15:  Sato fails to teach a selecting unit for selecting specific signal data out of the storage unit.  
However, Oishi teaches wherein, in the selecting and obtaining step, specific signal data is selected out of the plurality of signal data stored in the storage unit and only the specific signal data having been selected is obtained from the storage unit (Figure 2, Element 102, 103 & 105 and Para 0033) in order to account for movement of the body which can result in errors [misdirected result] (Para 0007) in malignant tumor diagnosis (Para 0005)
Examiner’s Note:  Oishi stores the data separately for processing in order to account for the positional changes between the wavelength A & B measurements.  The motivation to combine is to remove those errors in tumor diagnosis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato to include the light switching and selecting unit as taught by Oishi in order to account for movement of the body which can result in errors [misdirected result] (Para 0007) in malignant tumor diagnosis (Para 0005).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. Patent Application 2015/0374312 A1) and Oishi et al. (U.S. Patent Application 2012/0289812 A1) further in view of Kario et al. (CN 1660008 A; enclosed in prior Office Action).
Claim 8/3/1:  Sato teaches wherein the signal data is to be stored in storage areas of the storage unit in association with the plurality of detection element groups (Para 0097).  Oshish teaches wherein the signal data is stored in the storage unit in respective association with the plurality of detection elements (Figure 2, Element 102, 103 & 105 and Para 0033)
	Sato and Oishi fail to teach continuous storage.  However, Kario teaches continuous storage [continuously stored] in order to reduce the necessary storage capacity [can reduce the necessary storage capacity] (See highlighted portion on Page 6 of the attached English translation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato and Oishi to include the continuous storage as taught by Kario in order to reduce the necessary storage capacity (See highlighted portion on Page 6 of the attached English translation).

Response to Arguments
Applicant’s arguments, see Page 8, filed 10/11/2022, with respect to the Claim Objections have been fully considered and are persuasive.  The Objections of the Claims have been withdrawn.
Applicant’s arguments, see Page 8, filed 10/11/2022, with respect to 35 U.S.C. § 112(f) interpretation have been fully considered and are NOT persuasive.  The 35 U.S.C. § 112(f) interpretation of the Claims remain.  The Applicant submitted arguments that the processor is structure that precludes such an interpretation of the claim limitations.  The Examiner respectfully disagrees.  The processor is claimed as “configured to function as”.  The 112(f) interpretation above explains how the selecting unit is disclosed by the Specification as being a program module.  The argument is unconvincing.  
Applicant’s arguments with respect to claim(s) 1, 3-9, 11, 15 & 17-18 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references are applied in the prior rejection of record.  No pertinent arguments remain.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakajima et al. (U.S. Patent Application 2013/0267823 A1) – Nakajima teaches a measuring apparatus has a holding unit for holding an object, and a probe including a receiving element for receiving through the holding unit an acoustic wave generated by the object irradiated with light. The light is applied to an object surface held by the holding unit. The probe is arranged such that a direction of a normal to the object surface held by the holding unit is nonparallel to a direction in which the receiving element exhibits its highest reception sensitivity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793